Affirm and Opinion Filed October 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01459-CR

                           KAYLON LEREY OLIVER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-28089-J

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                 Opinion by Justice FitzGerald

       Kaylon Lerey Oliver waived a jury and pleaded guilty to aggravated assault with a deadly

weapon, a motor vehicle. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court

assessed punishment at fifteen years’ imprisonment. On appeal, appellant’s attorney filed a brief

in which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                       /Kerry P. FitzGerald/_________________
                                                       KERRY P. FITZGERALD
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121459F.U05




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


KAYLON LEREY OLIVER, Appellant                     Appeal from the Criminal District Court
                                                   No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01459-CR       V.                        F12-28089-J).
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 28, 2013




                                                          /Kerry P. FitzGerald__________
                                                          KERRY P. FITZGERALD
                                                          JUSTICE




                                            ‐3‐